DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,942,255, U.S. Patent No. 10,070,168 and U.S. Patent No. 10,779,027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eunice N. Chan (Reg. No. 68,981) on 12/01/2021.

Please add claims 21-64.  The application has been amended as follows:

determining, for a duration of a content asset, a capacity for transmission of: 
application data associated with the content asset; and
content asset data associated with the content asset, wherein the application data is allocated a first portion of the capacity during a first segment of the content asset, and is allocated a second portion of the capacity during a second segment of the content asset, wherein the first portion is different from the second portion; and
causing transmission, to a computing device via a server, of the content asset data and the application data based at least in part on the allocated capacity.

4.	(Currently Amended) The method of claim 1, further comprising combining the 
application data with the content asset data at the computing 

8.	(Currently Amended) The method of claim 1, further comprising:
receiving feedback data based on a use of at least one of the content asset data or the application data;
modifying the at least one of the content asset data or the application data based at least in part on the feedback data; and
causing transmission, to the computing device, of the modified at least one of the content asset data and the application data.


9.	(Currently Amended) The method of claim 1, further comprising:
receiving feedback data based on a use of at least one of the content asset data or the application data; and
causing, based at least in part on the feedback data, transmission of new application data to the computing device.

10.	(Currently Amended) The method of claim 1, further comprising:
receiving feedback data based on a use of at least one of the content asset data or the application data; and
causing, based at least in part on the feedback data, transmission of a different version of the application data to the computing device.

11.	(Currently Amended) The method of claim 1, further comprising:
receiving feedback data based on a use of at least one of the content asset data or the application data; and
causing, based at least in part on the feedback data, transmission of the re-encoded content asset data to the computing device.

12.	(Currently Amended) A method comprising:
	receiving information indicating allocations of transmission capacity for application data associated with a content asset and for content asset data associated with the content asset, wherein:

  		the application data is allocated a second quantity of the transmission capacity for a second segment of the content asset, wherein the first quantity is greater than the second quantity; and
causing transmission, to a computing device based on the allocations, of the content asset data and the application data.

16.	(Currently Amended) The method of claim 12, further comprising:
receiving feedback data based on a use of at least one of the content asset data or the application data;
modifying the at least one of the content asset data or the application data based at least in part on the feedback data; and
causing transmission, to the computing device, of the modified at least one of the content asset data and the application data.

17.	(Currently Amended) An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
determine, for a duration of a content asset, a capacity for transmission of application data associated with the content asset and for transmission of content asset data associated with the content asset, wherein the application data is 
cause transmission, to a computing device via a server, of the content asset data and the application data based at least in part on the allocated capacity.

19.	(Currently Amended) An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
	receive information indicating allocations of transmission capacity for application data associated with a content asset and for content asset data associated with the content asset, wherein:
		the application data is allocated a first quantity of the transmission capacity for a first segment of the content asset, 
  		the application data is allocated a second quantity of the transmission capacity for a second segment of the content asset, and
		the first quantity is greater than the second quantity; and
cause transmission, to a computing device based on the allocations, of the content asset data and the application data.
 




22.	(New) The apparatus of claim 19, wherein the first quantity comprises an entirety of the transmission capacity, the second quantity is less than the first quantity, and a quantity of the transmission capacity allocated to the application data during a last segment of the content asset is zero.

23.	(New) The apparatus of claim 19, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive feedback data based on a use of at least one of the content asset data or the application data;
modify the at least one of the content asset data or the application data based at least in part on the feedback data; and
cause transmission, to the computing device, of the modified at least one of the content asset data and the application data. 

24.	(New) The apparatus of claim 18, wherein the combining the application data with the content asset data is based on at least a content type of the content asset or a location at which the content asset is to be rendered.


combine the application data with the content asset data at the computing device receiving the transmission.

26.	(New) The apparatus of claim 17, wherein the content asset data comprises at least one of audio data or video data, wherein the content asset comprises an advertisement, and wherein the application data comprises an interactive television (iTV) application associated with the advertisement.

27.	(New) The apparatus of claim 17, wherein the first portion comprises an entirety of the capacity for transmission, and the second portion is less than the first portion.

28.	(New) The apparatus of claim 17, wherein a portion of the capacity for transmission allocated to the application data during a last segment of the content asset is zero.

29.	(New) The apparatus of claim 17, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive feedback data based on a use of at least one of the content asset data or the application data;
modify the at least one of the content asset data or the application data based at least in part on the feedback data; and


30.	(New) The apparatus of claim 17, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive feedback data based on a use of at least one of the content asset data or the application data; and
cause, based at least in part on the feedback data, transmission of new application data to the computing device.

31.	(New) The apparatus of claim 17, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive feedback data based on a use of at least one of the content asset data or the application data; and
cause, based at least in part on the feedback data, transmission of a different version of the application data to the computing device.

32.	(New) The apparatus of claim 17, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive feedback data based on a use of at least one of the content asset data or the application data; and
cause, based at least in part on the feedback data, transmission of the re-encoded content asset data to the computing device.

33. 	(New) A system comprising: 
	a first computing device and a second computing device,
	wherein the first computing device is configured to:
	determine, for a duration of a content asset, a capacity for transmission of: 
application data associated with the content asset; and
content asset data associated with the content asset, wherein the application data is allocated a first portion of the capacity during a first segment of the content asset, and is allocated a second portion of the capacity during a second segment of the content asset, wherein the first portion is different from the second portion; and

cause transmission, to the second computing device via a server, of the content asset data and the application data based at least in part on the allocated capacity; and

wherein the second computing device is configured to receive the content asset data and the application data.

34.	(New) The system of claim 33, wherein the first computing device is further configured to:
combine the application data with the content asset data.



36.	(New) The system of claim 33, wherein the first computing device is further configured to:
combine the application data with the content asset data at the second computing device receiving the transmission.

37.	(New) The system of claim 33, wherein the content asset data comprises at least one of audio data or video data, wherein the content asset comprises an advertisement, and wherein the application data comprises an interactive television (iTV) application associated with the advertisement.

38.	(New) The system of claim 33, wherein the first portion comprises an entirety of the capacity for transmission, and the second portion is less than the first portion.

39.	(New) The system of claim 33, wherein a portion of the capacity for transmission allocated to the application data during a last segment of the content asset is zero.

40.	(New) The system of claim 33, wherein the first computing device is further configured to:

modify the at least one of the content asset data or the application data based at least in part on the feedback data; and
cause transmission, to the second computing device, of the modified at least one of the content asset data and the application data. 

41.	(New) The system of claim 33, wherein the first computing device is further configured to:
receive feedback data based on a use of at least one of the content asset data or the application data; and
cause, based at least in part on the feedback data, transmission of new application data to the second computing device.

42.	(New) The system of claim 33, wherein the first computing device is further configured to:
receive feedback data based on a use of at least one of the content asset data or the application data; and
cause, based at least in part on the feedback data, transmission of a different version of the application data to the second computing device.

43.	(New) The system of claim 33, wherein the first computing device is further configured to:

cause, based at least in part on the feedback data, transmission of the re-encoded content asset data to the second computing device.

44.	(New) A system comprising:
	a first computing device and a second computing device, 
wherein the first computing device is configured to:
receive information indicating allocations of transmission capacity for application data associated with a content asset and for content asset data associated with the content asset, wherein:
the application data is allocated a first quantity of the transmission capacity for a first segment of the content asset, and
the application data is allocated a second quantity of the transmission capacity for a second segment of the content asset, wherein the first quantity is greater than the second quantity; and

	cause transmission, to the second computing device based on the allocations, of the content asset data and the application data; and

wherein the second computing device is configured to receive the content asset data and the application data.


combine the application data with the content asset data.

46.	(New) The system of claim 44, wherein the content asset data comprises at least one of audio data or video data, wherein the content asset comprises an advertisement, and wherein the application data comprises an interactive television (iTV) application associated with the advertisement.

47.	(New) The system of claim 44, wherein the first quantity comprises an entirety of the transmission capacity, the second quantity is less than the first quantity, and a quantity of the transmission capacity allocated to the application data during a last segment of the content asset is zero.

48.	(New) The system of claim 44, wherein the first computing device is further configured to:
receive feedback data based on a use of at least one of the content asset data or the application data;
modify the at least one of the content asset data or the application data based at least in part on the feedback data; and
cause transmission, to the second computing device, of the modified at least one of the content asset data and the application data. 


determining, for a duration of a content asset, a capacity for transmission of: 
application data associated with the content asset; and
content asset data associated with the content asset, wherein the application data is allocated a first portion of the capacity during a first segment of the content asset, and is allocated a second portion of the capacity during a second segment of the content asset, wherein the first portion is different from the second portion; and
transmission, to a computing device via a server, of the content asset data and the application data based at least in part on the allocated capacity.

50.	(New) The non-transitory computer-readable medium of claim 49, wherein the instructions, when executed, further cause:  
combining the application data with the content asset data.

51.	(New) The non-transitory computer-readable medium of claim 50, wherein the combining the application data with the content asset data is based on at least a content type of the content asset or a location at which the content asset is to be rendered.

52.	(New) The non-transitory computer-readable medium of claim 49, wherein the instructions, when executed, further cause:  


53.	(New) The non-transitory computer-readable medium of claim 49, wherein the content asset data comprises at least one of audio data or video data, wherein the content asset comprises an advertisement, and wherein the application data comprises an interactive television (iTV) application associated with the advertisement.

54.	(New) The non-transitory computer-readable medium of claim 49, wherein the first portion comprises an entirety of the capacity for transmission, and the second portion is less than the first portion.

55.	(New) The non-transitory computer-readable medium of claim 49, wherein a portion of the capacity for transmission allocated to the application data during a last segment of the content asset is zero.

56.	(New) The non-transitory computer-readable medium of claim 49, wherein the instructions, when executed, further cause:
receiving feedback data based on a use of at least one of the content asset data or the application data;
modifying the at least one of the content asset data or the application data based at least in part on the feedback data; and


57.	(New) The non-transitory computer-readable medium of claim 49, wherein the instructions, when executed, further cause:
receiving feedback data based on a use of at least one of the content asset data or the application data; and
based at least in part on the feedback data, transmission of new application data to the computing device.

58.	(New) The non-transitory computer-readable medium of claim 49, wherein the instructions, when executed, further cause:
receiving feedback data based on a use of at least one of the content asset data or the application data; and
based at least in part on the feedback data, transmission of a different version of the application data to the computing device.

59.	(New) The non-transitory computer-readable medium of claim 49, wherein the instructions, when executed, further cause:
receiving feedback data based on a use of at least one of the content asset data or the application data; and
based at least in part on the feedback data, transmission of the re-encoded content asset data to the computing device.

60.	(New) A non-transitory computer-readable medium storing instructions that, when executed, cause:
	receiving information indicating allocations of transmission capacity for application data associated with a content asset and for content asset data associated with the content asset, wherein:
		the application data is allocated a first quantity of the transmission capacity for a first segment of the content asset, and
  		the application data is allocated a second quantity of the transmission capacity for a second segment of the content asset, wherein the first quantity is greater than the second quantity; and
	transmission, to a computing device based on the allocations, of the content asset data and the application data.

61.	(New) The non-transitory computer-readable medium of claim 60, wherein the instructions, when executed, further cause:
combining the application data with the content asset data.

62.	(New) The non-transitory computer-readable medium of claim 60, wherein the content asset data comprises at least one of audio data or video data, wherein the content asset comprises an advertisement, and wherein the application data comprises an interactive television (iTV) application associated with the advertisement.



64.	(New) The non-transitory computer-readable medium of claim 60, wherein the instructions, when executed, further cause:
receiving feedback data based on a use of at least one of the content asset data or the application data;
modifying the at least one of the content asset data or the application data based at least in part on the feedback data; and
transmission, to the computing device, of the modified at least one of the content asset data and the application data. 



Allowable Subject Matter
Claims 1-64 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record fails to particularly disclose or fairly suggest a method comprising: content asset data associated with the content asset, wherein the application data is allocated a first portion of the capacity during a first segment of the content asset, and is allocated a second portion of the capacity during a second segment of the content asset, wherein the first portion is different from the second portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 3, 2021.